Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim 3 has been canceled.

Elections of Species
In view of applicant’s amendments to the claims, this application contains claims directed to the following patentably distinct species Groups:

Species Group A
Species a, the metering member is operable to transport at least 70 seeds per second from the seed pool to a delivery conduit extending from the metering member towards the ground;
Species b, the metering member is operable to transport 200 or more seeds per second from the seed pool to a delivery conduit extending from the metering member towards the ground;
Species c, the metering member is operable to transport 590 to 670 seeds per second from the seed pool to a delivery conduit extending from the metering member towards the ground;
Species d, the metering member is operable to transport 610 to 650 seeds per second from the seed pool to a delivery conduit extending from the metering member towards the ground.



Species Group B
Species x, the number of apertures in each row of the plurality of rows is different, and wherein the number of projections on each kickout wheel of the plurality of kickout wheels is different;
Species y, the number of apertures in each row of the plurality of rows increases as the plurality of rows extends radially outwards on the metering member, and wherein the number of projections on each kickout wheel of the plurality of kickout wheels increases as the kickout wheels extend radially outwards with respect to the metering member.
 
The species of each species group are independent or distinct because of the differences set forth supra.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, from Species Group A and from Species Group B for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claims 1, 2, 4-8 and 13-17 are generic to all species groups.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason applies:  (c) a different search query would be required for each species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined from each of Species Groups A and B even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species from each of Species Groups A and B, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Natalie K. Kaplan, Agent of Record, on May 25, 2021 to request an oral election to the above restriction requirement (and a detailed phone message was left), but did not result in an election being made (the agent never returned the phone call).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached on Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



May 28, 2021